Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 as amended has incorporated the prior dependent claims into the independent claim and then added the recitation “wherein an average particle diameter of the powder of the polytetrafluoroethylene [PTFE] resin is set to 20µm or less”, while causing clarity issues, see rejection below, is also not supported by the original disclosure.  First it is noted that claim 1 is drawn to the final product of a roller bearing, 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the powder of the" PTFE in the last clause.  There is insufficient antecedent basis for this limitation in the claim.
It is also unclear what the scope of claim 1 is.  The powder claimed is only disclosed as part of an intermediate formation where the components of the final 

Since the specification does not address the powder as being part of the final structure and the claim is drawn to a final assembly of a roller bearing with a retainer with a film coating the powder and corresponding diameter is not limiting the final product and thus not limiting the claim for the purpose of applying prior art.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Satou, JP 2008286387, in view of Kokumai, WO2014192503 (US PGPub 2016/0108965). 

Satou further discloses that the resin includes a solid lubricant (PTFE, see paragraph 0081) but does not disclose that the film has a resin composition including a 
 Kokumai teaches a bearing retainer pocket that is coated with a film, the film having a resin composition including a polyether ether ketone (PEEK, see at least paragraph 0046 of US PGPub) based resin as a matrix resin and including a solid lubricant in the form of PTFE (see paragraph 0046 disclosing a solid lubricant of PTFE in the resin composition) for the purpose of insuring that there is sufficient lubricant without a loss of strength (see paragraph 0006).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Satou and use any known lubricating film on the inner surface of the pocket, including a film that a resin composition including a polyether ether ketone based resin as a matrix resin and including a solid lubricant in the form of PTFE, as taught by Kokumai, for the purpose of insuring that there is sufficient lubricant without a loss of strength.
  Kokumai further discloses a preferred thickness of 0.1 mm and that changing the thickness alters the reliability of abrasion resistance (see at least paragraph 0044), however does not disclose that the film thickness of the resin coating film is set in a range between 20 µm and 50 µm.
It would have been further obvious to one having ordinary skill in the art at the time of filing to modify the film thickness to be in a range of 20-50µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233) and discovering an optimum value of a result effective variable 
The remaining distinction in the claim is related to how the coating is applied.  The claim states that “the resin coating film is a coating film formed by a spraying coating method or a dispenser coating method” however this can be construed as a product-by-process limitation, see MPEP 2113, that is not limiting the structure of the bearing itself.  Regardless of how the coating is applied the resulting structure of a cage with a coating remains the same.  

The following rejection is made based on the assumption that the coating method is later determined to impart structure (such as including no weld lines as previously recited by the claims although not supported by the disclosure).
Claim 1, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Satou, JP 2008286387, in view of Kokumai, WO2014192503 (US PGPub 2016/0108965) and further in view of Toyota, USP 6,121,208.
Regarding claim 1, as best understood, Satou discloses a rolling bearing comprising: an inner ring (1); an outer ring (2); a ball (3) served as a rolling element interposed between the inner ring and the outer ring; and a retainer (4) that retains the ball,  characterized in that  the bearing is configured to support a main shaft of a main electric motor of a railway vehicle in a rotation manner (the “configured to” language 
Satou further discloses that the resin includes a solid lubricant (PTFE, see paragraph 0081) but does not disclose that the film has a resin composition including a polyether ether ketone (PEEK) based resin as a matrix resin and including a/the solid lubricant or PTFE with a film thickness between 20-50µm.
 Kokumai teaches a bearing retainer pocket that is coated with a film, the film having a resin composition including a polyether ether ketone (PEEK, see at least paragraph 0046 of US PGPub) based resin as a matrix resin and including a solid 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Satou and use any known lubricating film on the inner surface of the pocket, including a film that a resin composition including a polyether ether ketone based resin as a matrix resin and including a solid lubricant in the form of PTFE, as taught by Kokumai, for the purpose of insuring that there is sufficient lubricant without a loss of strength.
  Kokumai further discloses a preferred thickness of 0.1 mm and that changing the thickness alters the reliability of abrasion resistance (see at least paragraph 0044), however does not disclose that the film thickness of the resin coating film is set in a range between 20 µm and 50 µm.
It would have been further obvious to one having ordinary skill in the art at the time of filing to modify the film thickness to be in a range of 20-50µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233) and discovering an optimum value of a result effective variable (thickness of the film determines level of lubrication provided and establishes a service life (ultimate reliability) based on the known wear rate of the coating (thickness wears over time, setting a specific thickness determines a maximum life span of the coating/bearing)) involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).

It would have been obvious to one having ordinary skill in the art at the time of filing to modify Satou in view of Kokumai and use any previously known technique for applying a coating to a retainer of a bearing, including spraying, as taught by Toyota, since the use of previously known techniques and the structure resulting therefrom provides the same predictable result of adhering the coating to the retainer to provide the same friction reduction benefit.  The use of different application methods is not inventive as such methods were previously known.
Response to Arguments
Applicant's arguments filed December 28, 2020 have been fully considered but they are not persuasive.
Applicant first argues that the characterization of “the roller bearing configured to support a main shaft of a main electric motor…” in the rejection is incorrect and is a configuration that limits the invention.  However Applicant has not argued what that configuration is.  If it is limiting the bearing to which the preamble is directed toward which configurations does this cover?  What makes a bearing for a main shaft of an electric motor different than any other bearing?  Applicant’s argument appears to be making the case that there is some structure required by this recitation and thus not intended use, however what that structure has not been argued nor is it clear from the 
Applicant than argues the thickness and powder diameter limitations, however the powder diameter is a new recitation to the claims that has raised issues under 35 USC 112(a) and 112(b).  Applicant again argues that the indication of the thickness being a result effective variable is contrary to the actual teachings of Kokumai (pages 6-7 of the remarks).  However, again this argument is based on the thickness Kokumai discusses, while it is agreed Kokumai discusses specific thicknesses the reference also states that the thickness selection is made “in consideration of reliability of abrasion resistance”.  This is establishing that thickness of the coating can be selected based on abrasion resistance, if the bearing is not in a highly abrasive environment then the thickness can be made thinner but if it is a highly abrasive environment it would be 
Applicant again points out, on page 7 of the remarks, that Kokumai is a not a corrugated retainer, however as previously stated this is arguing as if Kokumai is the reference that is being used as the primary reference however this is not how the reference is being applied.  Satou is the primary reference which has the same retainer structure with a coating on the retainer, Kokumai is then only teaching a particular material and showing of a film thickness, this thickness is later being found to be an optimizable/result effective variable, not necessarily a particular coating method, the method and features of thinning the material for spraying purposes (not required by the claim) are found in Toyota.  However, the current claims have removed the requirement of “no weld line” as this was not supported by the original disclosure thus necessitating the application of the rejection that indicates the limitation of the process as a product by process recitation that does not impart structure since it can’t be said that all spraying or dispensing method wouldn’t generate a weld line.  The original disclosure generically covered all spraying and dispensing application thus requiring no weld line couldn’t have been said to be part of the invention based on the disclosure as originally filed and thus it cannot be said that this is also the resulting structure of the process.  Applicant further addresses the weld line limitation on page 8 but this is no longer a requirement of the claim and the processes claimed do not structural limit the invention.  

On page 9 Applicant returns to the prior arguments and also states “the manner in which the materials are used are very pertinent to the question of the obviousness of modifying another inventor’s invention” and concludes that the rejection is speculative as no reference has been cited stating effects an abrasive environment would have on the applicant’s claimed structure.  First, the manner in which the materials are used is the same across Satou and Kokumai, the materials are used on the rolling element pockets in the retainer only.  Even if the references were not both related to retainers the manner of use wouldn’t preclude one having ordinary skill in the art from selection a known friction reduction material from a different field and applying that to a bearing as it is common to use friction reduction materials in bearings.  Thus the remaining issue would be relative to the thickness which is addressed above and is not speculative but rather something that is suggested by Kokumai since it is disclosed that the thickness can be selected based on abrasiveness of the environment, there is no requirement that the prior art show that Applicant’s invention can be used in an abrasive environment or what specific effects that would have.  Prior art is applied based on the structure claimed not based on it showing applicant’s invention in a number of different conditions.  The structure claimed is found in the prior art, the only exception to this 
On the bottom of page 9 Applicant states that not having the coating on the connection portion prevents loosening and it can’t be predicted what the effects would be using Kokumai in a corrugated retainer.  However, this is again is arguing Kokumai in a manner in which it is not being applied, the structure of Kokumai is not being taught to Satou but rather the material.  Satou disclose all of the structure including not having the coating material on the connection portions.
With regards to In re Aller, In re Boesch and In re McLaughlin (previously pointed to) the arguments are heavily based on the specific fields of case law, however in evaluating the relevance of the case law the under facts and rational must be closely considered, not necessarily the field as applicant points to. In the case of In re Aller and In re Boesch the issue is thickness, setting a thickness is a result effective variable especially in the field of friction reducing coatings that would in all cases wear over time, a particular thickness should be selected based on all known features and considerations, including a desirable service life and expected wear rate (based on only being gleamed from the disclosure.  What specific motivation or reasoning does Applicant believe is only being gleamed from their disclosure and not part of the prior art or of ordinary skill?  Based on the prior art the retainer, bearing and coating in the same location is not new (Satou), the particular material is not new (Kokumai), selecting coating thickness is not new or inventive (Kokumai addressing what different thicknesses are used for) and relative to the alternative rejection that such materials can be sprayed, thus all the features of the claimed invention were known prior to filing, where all in the same field of bearings and would indeed be combinable within the level of ordinary skill based on their corresponding disclosures without hindsight.
Applicant further states that in a combination “the references themselves must provide some motivation”, while motivation is referenced relative to Kokumai, this statement is not correct.  KSR forecloses the argument that a specific teaching, .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052.  The examiner can normally be reached on Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES PILKINGTON/           Primary Examiner, Art Unit 3656